AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


                                       UNITED STATES DISTRICT COURT
                                         SOUTHERN DISTRICT OF CALIFORNIA
             UNITED STATES OF AMERICA                              JUDGMENT IN A CRIMINAL CASE
                                  v.                               (For Offenses Committed On or After November 1, 1987}
         LUIS FELIPE LOPEZ-GUTIERREZ (I)
                                                                      Case Number: 3:19-CR-02591-AJB

                                                                   ZainabK.han
                                                                   Defendant's Attorney
                                                                                                              FILED
USM Number                        75485-298



 X

 D was found guilty on count(s}
     after a plea ofnot guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s}:

Title and Section / Nature of Offense                                                                                 Count
18:1544 - Misuse Of Passport (Felony)                                                                                   1




     The defendant is sentenced as provided in pages 2 through                2           of this judgment.
 The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
 D The defendant has been found not guilty on count(s)
 D Count(s)                                                   is          dismissed on the motion of the United States.
 IZI Assessment: $100.00 - Remitted


 D    JVTA Assessment*: $

      *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
  IZI No fine                 D Forfeiture pursuant to order filed                                     , included herein.
         IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
 judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
 any material change in the defendant's economic circumstances.




                                                                    HON. ANTHONY J.
                                                                    UNITED STATES
  c,   '   '    (,


AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                       LUIS FELIPE LOPEZ-GUTIERREZ (1)                                   Judgment - Page 2 of 2
CASE NUMBER:                     3:19-CR-02591-AJB

                                                        IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 Time Served
                                                                                 ------------




 •             Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •             The court makes the following recommendations to the Bureau of Prisons:




 •             The defendant is remanded to the custody of the United States Marshal.

 •             The defendant must surrender to the United States Marshal for this district:
               •     at _ _ _ _ _ _ _ _ A.M.                        on
                                                                         ------------------
               •     as notified by the United States Marshal.

               The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •             Prisons:
               •     on or before
               •     as notified by the United States Marshal.
               •     as notified by the Probation or Pretrial Services Office.

                                                              RETURN

  I have executed this judgment as follows:

               Defendant delivered on
                                        - - - - - - - - - - - - - to - - - - - - - - - - - - - - -
  at                                              , with a certified copy of this judgment.
           ------------


                                                                         UNITED STATES MARSHAL



                                             By                   DEPUTY UNITED STATES MARSHAL




                                                                                                    3:19-CR-02591-AJB
